DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/605,961, filed on 10/17/2019.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/2/22, 10/21/21, 10/5/21, 8/20/21/, 8/3/21 and 6/3/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6,543,879 to Feinn as modified by US Pub. 2008/0231665 to Lee et al. “Lee.”
	With regard to Claim 1, Feinn teaches (fig. 6) a fluid ejection die comprising:
	a plurality of nozzles (13) arranged in a plurality of nozzle columns (254), the plurality of nozzle columns distributed across a width of the fluid ejection die in a staggered manner (col. 7, line 65-col. 8, line 3), 
wherein nozzles (13) of each respective nozzle column of the plurality of nozzle columns (254) are spaced apart along a length of the fluid ejection die (fig. 6), 
wherein the plurality of nozzle columns includes a first pair of neighboring nozzle columns that are spaced by a first distance across the width (fig. 6), and 
wherein the plurality of nozzle columns includes a second pair of neighboring nozzle columns that are spaced by a second distance across the width, the second distance being larger than the first distance (col. 8, line 61-col. 9, line 26); and
	Feinn teaches the claimed invention, except for an array of fluid feed holes including a respective fluid feed hole fluidically coupled to each respective nozzle of the plurality of nozzles.
	However, Lee teaches an array of fluid feed holes including a respective fluid feed hole fluidically coupled to each respective nozzle of the plurality of nozzles [0040-0041, 0047 and 0052].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Feinn with the teachings of Lee to accommodate more ink colors [0047].
With regard to Claim 2, Feinn teaches (fig. 6) wherein the plurality of nozzles includes a set of neighboring nozzles, wherein the neighboring nozzles of the set of neighboring nozzles are positioned across the width and have different positions along the length.
	With regard to Claim 3, Feinn teaches the claimed invention except for wherein each nozzle of the set of neighboring nozzles is positioned in a different nozzle column of the plurality of nozzle columns.
	However, Lee teaches wherein each nozzle of the set of neighboring nozzles is positioned in a different nozzle column of the plurality of nozzle columns (fig. 6A).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Feinn with the teachings of Lee to prevent print quality degradation [0050].
With regard to Claim 4, Feinn teaches the claimed invention except for wherein the set of neighboring nozzles includes at least six neighboring nozzles.
However, Lee teaches wherein the set of neighboring nozzles includes at least six neighboring nozzles (fig. 6A and [0051]).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Feinn with the teachings of Lee to prevent print quality degradation [0050].
With regard to Claim 5, Feinn teaches wherein the plurality of nozzle columns comprises at least three nozzle columns that are fluidically coupled therebetween (col. 7, lines 15-25).
With regard to Claim 6, Feinn teaches wherein each nozzle column of the plurality of nozzle columns comprises 50 to 200 nozzles (col. 2, lines 10-13).
With regard to Claim 7, Feinn teaches wherein the plurality of nozzle columns comprise at least eight nozzle columns that are fluidically coupled therebetween (col. 7, line 65-col. 8, line 3 other numbers of columns can be used).
With regard to Claim 8, Feinn teaches the claimed invention except for wherein the respective fluid feed hole is a respective first fluid feed hole fluidically coupled to an ejection chamber of the respective nozzle, and the array of fluid feed holes includes a respective second fluid feed hole fluidically coupled to the ejection chamber of the respective nozzle.
	However, Lee teaches wherein the respective fluid feed hole is a respective first fluid feed hole fluidically coupled to an ejection chamber of the respective nozzle, and the array of fluid feed holes includes a respective second fluid feed hole fluidically coupled to the ejection chamber of the respective nozzle (fig. 12 and [0064]).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Feinn with the teachings of Lee to prevent print quality degradation [0050].
With regard to Claim 9, Feinn teaches wherein the respective first fluid feed hole and the respective second fluid feed hole are to provide circulation of a fluid through the ejection chamber (col. 3, lines 20-24).
With regard to Claim 16, Feinn teaches a method of forming a fluid ejection die, comprising:
	arranging a plurality of nozzles in a plurality of nozzle columns, the plurality of nozzle columns distributed across a width of the fluid ejection die in a staggered manner (col. 7, line 65-col. 8, line 3), 
wherein nozzles of each respective nozzle column of the plurality of nozzle columns are spaced apart along a length of the fluid ejection die (fig. 6), 
wherein the plurality of nozzle columns includes a first pair of neighboring nozzle columns that are spaced by a first distance across the width (fig. 6), and 
wherein the plurality of nozzle columns includes a second pair of neighboring nozzle columns that are spaced by a second distance across the width, the second distance being larger than the first distance (col. 8, line 61-col. 9, line 26). 
	Feinn teaches the claimed invention, except for fluidically coupling an array of fluid feed holes to respective nozzles of the plurality of nozzles.
However, Lee teaches fluidically coupling an array of fluid feed holes to respective nozzles of the plurality of nozzles [0040-0041, 0047 and 0052].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Feinn with the teachings of Lee to accommodate more ink colors [0047].
With regard to Claim 17, Feinn teaches the claimed invention except for fluidically coupling a first fluid feed hole of the array of fluid feed holes to an ejection chamber of a first nozzle of the plurality of nozzles, and fluidically coupling a second fluid feed hole of the array of fluid feed holes to the ejection chamber of the first nozzle. 
	 However, Lee teaches fluidically coupling a first fluid feed hole of the array of fluid feed holes to an ejection chamber of a first nozzle of the plurality of nozzles, and fluidically coupling a second fluid feed hole of the array of fluid feed holes to the ejection chamber of the first nozzle. (fig. 12 and [0064]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Feinn with the teachings of Lee to prevent print quality degradation [0050].
With regard to Claim 18, Feinn teaches wherein the first fluid feed hole and the second fluid feed hole are to provide circulation of a fluid through the ejection chamber (col. 3, lines 20-24).
	With regard to Claim 19, Feinn teaches (fig. 6) wherein the plurality of nozzles includes a set of neighboring nozzles, the method comprising:  arranging the neighboring nozzles of the set of neighboring nozzles across the width and to have different positions along the length.
With regard to Claim 20, Feinn teaches the claimed invention except for wherein each nozzle of the set of neighboring nozzles is positioned in a different nozzle column of the plurality of nozzle columns.
	However, Lee teaches wherein each nozzle of the set of neighboring nozzles is positioned in a different nozzle column of the plurality of nozzle columns (fig. 6A).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Feinn with the teachings of Lee to prevent print quality degradation [0050].


Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6,543,879 to Feinn et al. “Feinn.”
With regard to Claim 11, Feinn teaches (fig. 6) a fluid ejection die comprising:
a plurality of nozzles arranged in at least eight nozzle columns, the at least eight nozzle columns distributed across a width of the fluid ejection die in a staggered manner and being fluidically coupled therebetween, the plurality of nozzles arranged such that a set of at least eight neighboring nozzles of the plurality of nozzles includes a respective nozzle in each respective nozzle column of the at least eight nozzle columns (col. 7, line 65-col. 8, line 6),
	wherein the at least eight nozzle columns include a first pair of neighboring nozzle columns that are spaced by a first distance across the width, and wherein the at least eight nozzle columns includes a second pair of neighboring nozzle columns that are spaced by a second distance across the width, the second distance being larger than the first distance (col. 8, line 61-col. 9, line 26).
With regard to Claim 12, Feinn teaches (fig. 6) wherein the plurality of nozzles is a first plurality of nozzles, the at least eight nozzle columns is a first set of eight nozzle columns, and the fluid ejection die further comprises:
	a second plurality of nozzles arranged in a second set of eight nozzle columns distributed across the width of the fluid ejection die in a staggered manner and fluidically coupled therebetween, the second plurality of nozzles arranged such that a set of eight neighboring nozzles of the second plurality of nozzles includes a respective nozzle in each respective nozzle column of the second set of eight nozzle columns.

With regard to Claim 13, Feinn teaches (fig. 6) wherein each nozzle column of the at least eight nozzle columns comprises 50 to 200 nozzles (col. 2, lines 10-13).
With regard to Claim 15, Feinn teaches wherein the plurality of nozzles includes a set of neighboring nozzles, wherein the neighboring nozzles of the set of neighboring nozzles are positioned across the width and have different positions along a length of the fluid ejection die (fig. 6).

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claims 10 and 14 is the inclusion of the limitations wherein each nozzle column of the at least eight nozzle columns has less than 250 nozzles.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2019/0134977 discloses a fluid ejection device may include a membrane including a first column of firing chambers, a second column of firing chambers, and a portioning wall, in which the portioning wall physically separates the first column of firing chambers from the second column of firing chambers. The fluid ejection device may also include a plurality of actuators and a substrate including a respective hole extending through the substrate from each of the firing chambers, in which an actuator of the plurality of actuators is provided in each of the firing chambers.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853